ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant argues, “…the specification states that ‘[t]he first layer can also be described as having some type of texture,’ ‘[t]the transition layer can also be described as having some type of texture,’ and ‘[t]he glass-like layer can also be described as having some type of texture.’ See page 24, line 16; page 26, line 8; and page 27, line 35. Clearly, support is provided for any and all parts of the composite structure having texture. Further, ‘[t]he transition layer is generally less smooth than the first layer and more smooth that the glass-like layer’ indicates that, in particular, the glass-like layer may be textured. See page 26, lines 10 – 11” (Remarks, Pg. 8).
EXAMINER RESPONSE: Applicant’s arguments with respect to the rejection of claims 1 – 19 under 35 U.S.C. § 112 (a) have been fully considered and are persuasive.  The rejection of claims 1 – 19 under 35 U.S.C. § 112 (a) has been withdrawn. 

Applicant argues, “The cited references do not teach or suggest all of the limitations of the claims. In particular, the cited references fail to teach or suggest a composite structure…wherein the glass-like surface is tack free” (Remarks, Pg. 9).
EXAMINER RESPONSE: Applicant’s amendment of claim 1 has not been previously considered. Therefore, the amendments will not be entered at this time.

Applicant argues, “In view of the intended use…a person of ordinary skill in the art would not have been motivated to treat the adhesive in a way that would cause a track free surface to form. Doing so would render the invention of Sherman unsatisfactory for its intended purpose” (Remarks, Pg. 10).
EXAMINER RESPONSE: Applicant’s amendment of claim 1 has not been previously considered. Therefore, the amendments will not be entered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781